DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. China Application 107123389, filed on July 6, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021 was filed after notice of allowance but before issue fee being paid.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the claims
Claims 1-13 are currently pending.
Supplemental Reasons for Allowance
Claims 1-13 are allowed.
Applicant filed an IDS on 01/19/2021.  It appears that the CNIPA office rejected claim 1 as being obvious over primary reference CN107623669.  Partial translation of the CNIPA office action states that comparative document 1 CN107623669 cites “when a single stationary human target is used in the experiment, compared with the pulse sensor at a distance of 30 cm, the recognition accuracy rate is 96.1%.”  CNIPA office further states that the direct influence of the stability of the detection environment technical characteristics to the accuracy of radar detection, 
A translation of CN107623669A states that “detection mode of the invention has high Stability is recognized, it is applicable to a variety of situations and occasion.”  The issue is whether reference CN107623669 discloses emitting a first radar signal when a status of the electronic device conforms to an emitting condition (based off of a gravity sensor).  Based on the translation, examiner is unable to determine whether CN107623669 discloses a radar sensor that emits a first signal based on the stability of said sensor.  It is not exactly sure what “stability” is in reference to.  The translated reference CN107623669 does not disclose any of the following terms: gravity, inertial, gyro, or accelerometer.  Also, the phrase “identification stability” is used three times throughout CN107623669 thus making it appear that the translated term “stability” refers to accuracy and not a position/orientation of electronic device comprising the radar as determined by a gravity sensor and that is physically separate from the user/patient being monitored.  Therefore, examiner does not believe he could meet his burden either by taking official notice or using a secondary reference because the translations do not particularly point out what is meant by the word stability and at times suggest that stability is referring to accuracy in a broad sense.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance.”  
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-270-7029.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
                                                                                                                                                                                                    /ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648